DETAILED ACTION

                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Response to Amendment
	Claims 3, 9, 11 and 13 have been cancelled; claims 1, 8, 10, 12 and 20 have been amended; and claims 1-2, 4-8, 10, 12, and 14-20 are currently pending. 

                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of NISHIMOTO et al. (JP 2005191561 A, hereinafter “NISHIMOTO”).

In regards to claim 1, YE discloses (See, for example, Figs. 1 and 2) a substrate support, comprising: 
a body (228); 
an electrode (223) disposed within the body (228); 
a temperature control device (288, See also Par [0052]) disposed within the body (228); and a plurality of substrate supporting features (290) formed on a substrate supporting region of the substrate support, each of the substrate supporting features (290) having a substrate supporting surface and a rounded edge (see, for example, Par [0064]), 
wherein a ratio of a distance between adjacent substrate supporting features and a diameter of the substrate supporting region is between about 0.01 and about 0.2 (ratio between D3 and D1 or D2; See, for example, Par [0064]).

	Though YE is silent to specifically describe the ratio, one having ordinary skill in the art can pick ratios that fall within the claimed range between D3 and (D1 or D2). For example, if one picks D3 to be 0.05mm, the range 0.25mm to 5mm for D1 or D2 will be enough to meet the ratio limitation. Similarly, if a person having ordinary skill in the art picks D3 to be 0.2 mm, the range 1mm to 5mm for D1 or D2 will be enough to meet the ratio limitation.
	 
Also, YE is silent about the plurality of substrate supporting features comprising between about 75 and about 100 substrate support features; and wherein each of the plurality of substrate supporting features have a surface roughness between about 2Ra and about 3Ra. 
However, it is contemplated that the surface contacts 290 may be bumps or projections of any suitable shape such as rectangular, rhombus, square, hemispherical, hexagonal, triangular protrusions or mixtures of differently shaped protrusions. In most cases, the surface contacts 290 may each have a height of about 0.1 mm to about 1 mm, for example about 0.5 mm, and a length D1 about 0.05 mm to about 5 mm, for example about 1.5 mm to about 3.5 mm, and a width D2 of about 0.05 mm to about 5 mm, for example about 1.5 mm to about 3.5 mm. The distance D3 between two neighboring surface contacts 290 may be about 0.1 mm to about 0.6 mm, for example about 0.5 mm. As the total chucking force is proportional to the effective contact area for a give clamping pressure, consideration to the thermal properties of the high temperature ESC should be also taken in order to achieve required temperature uniformity specification (See, Par [0064], YE).
A person having ordinary skill in the art picks dimensions for the width and length within the given ranges as described in Par [0064], along with the distance between the neighboring supporting features (See, for example, Fig. 5 and Par [0064]), and the chucking force needed as it is directly proportional to the contact area, it is obvious to have a number of supporting features optimized for the desired clamping pressure. 
With respect to the roughness being 1Ra to about 3Ra, YE teaches that the roughness Ra of the top contact surface finish, etc., may be optimized to achieve a desirable chucking force for any given or all of the applications. An ESC contact surface optimization process may yield an ESC design for one application requirement, or designs for a broad range of application requirements, depending upon the operating temperature, ESC voltage, ESC current, and the time to chuck or release (See, for example, Par [0062]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio of a distance between adjacent substrate supporting features and a diameter of the substrate supporting region is between about 0.01 and about 0.2, number of supporting features to be within 75 to about 100, and the roughness being 1Ra to 3Ra because selecting the desired ratios or the listed parameters of the supporting features between described ranges of the physical dimensions of the prior art of record is a matter of design choice. 

YE fails to explicitly teach that the body formed of a material comprising a grain size between about 1 µm and about 4µm. 

NISHIMOTO while disclosing electrostatic chuck teaches the body formed of a material comprising a grain size between about 1 µm and about 4µm (An electrostatic chuck 16, a sintered body having an alumina particle grain size of about 1µmis used. See, for example, last full paragraph in page 10). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made incorporate the body characteristics of BISHIMOTO into YE because ethis would help provide enhanced plasma-proof property and wear resistance. 


In regards to claim 2, YE discloses (See, for example, Figs. 1 and 2) the substrate supporting surfaces of the plurality of substrate supporting features (290) are substantially planar (See, for example, Par [0064]).


In regards to claim 4, YE discloses (See, for example, Figs. 1 and 2) each of the plurality of substrate supporting features (290) has a diameter between about 0.5 mm and about 2 mm (Par [0064]).

In regards to claim 7, YE discloses (See, for example, Figs. 1/ 2 and 5) a ledge formed around an upper surface of the substrate support to define the substrate supporting region (See, for example, Fig. 5).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of NISHIMOTO as applied to claim 4 above, and further in view of Boyd JR. et al. (US 2017/0140970 A1, hereinafter “Boyd JR.”).

In regards to claim 5, YE discloses (See, for example, Figs. 1 and 2) each of the plurality of substrate supporting features (290). 
	Boyd JR. while disclosing electrostatic chuck teaches a height between about 10 μm and about 50 μm (See, for example, Par [0048]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify YE by Boyd because having the structural concept of the supporting features would help reduce backside particle contamination. 

In regards to claim 6, YE discloses (See, for example, Figs. 1 and 2) a distance between substrate supporting features is between about 0.1 mm and about 3 mm (See, for example, Par [0064]).



                                            Allowable Subject Matter

    
 Claims 8 and 20 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach lowering the substrate onto the upper surface of the substrate support while pumping down the process volume. 
  
Claims 10, 12, and 14-19 are also allowed as being dependent of the allowed independent base claim.


                                       Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893